In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-576 CV

____________________


IN RE LAURA J. EDWARDS




Original Proceeding



MEMORANDUM OPINION
 On November 16, 2007, Laura J. Edwards filed a petition for writ of mandamus.  We
requested a response from the real party in interest.  On  November 19, 2007, the trial court
rescinded the order at issue in this mandamus proceeding.  This original proceeding is moot.
	Accordingly, this original proceeding is dismissed without regard to the merits of the
issues raised in the petition for writ of mandamus.
	PETITION DISMISSED.
									PER CURIAM
Opinion Delivered January 10, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.